9 N.Y.3d 1013 (2008)
881 N.E.2d 214
851 N.Y.S.2d 118
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BRANDON ALLEN, Appellant.
Court of Appeals of the State of New York.
Decided January 10, 2008.
*1014 Office of the Appellate Defender, New York City (Ana Vuk-Pavlovic, Richard M. Greenberg and Sara Gurwitch of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Gary S. Snitow of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*1015 Whether the circumstances of a particular case rise to the level of reasonable suspicion is a mixed question of law and fact, beyond our review if the determination is supported by the record. A determination that the police possessed the common-law right to inquire is also a mixed question of law and fact subject to this Court's limited review. Here, record evidence supports the lower courts' determinations regarding both reasonable suspicion and the common-law right to inquire (see People v De Bour, 40 NY2d 210 [1976]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.